DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2019 and 26 March 2021 were considered by the examiner.

Drawings
The drawings are objected to because the tables and scale bar of Figures 6-7, and axes for Figure 8 are blurry such that the information contained therein is illegible Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Status
Claims 1-10 are pending.
Claims 1-10 are rejected.
Claim 1 and 8 are objected to.

Claim Objections
Claim 1 is objected to because of the following informalities: “intermediated” in line 2 should be “intermediate”, and “has” in line 3 should be “having”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “elements for connected to” in line 2 should be “elements connected to”, and “disposed with interval in a longitudinal direction” in line 3 should be “disposed in an interval in a longitudinal direction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 6 and 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the phrase “a thickness of not less than 1.0 nm and not more than 10.0 nm in terms of SiO-2” renders the claim indefinite because it is unclear as to how a thickness can be represented “in terms of SiO2”, particularly when the thickness is referring to a metal zinc layer, and neither SiO2 is incorporated into this layer. The examiner is interpreting the aforementioned phrase as “a thickness of not less than 1.0 nm and not more than 10.0 nm” to aid in compact prosecution.
Regarding Claim 8, recites the limitation "the carrier part” in line 2.  There is insufficient antecedent basis for this limitation in the claim. To provide sufficient antecedent basis the examiner suggests amending “carrier part” (lines 2 and 3) to “belt-sheet shape carrier part” to provide sufficient antecedent basis for said clauses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 10, 12, and 14-20 of U.S. Patent No. 10,858,750, hereinafter US ‘750, in view of Gaertner et al. (EP 3,012,919, cited on the IDS filed on 26 March 2021, machine translation provided, Gaertner).
Regarding Claim 1, Claim 1 of US ‘750 teaches a tin-plated copper terminal material comprising: a substrate of copper/copper alloy, an intermediate layer made of a zinc alloy, formed on the substrate, and a tin layer made of a tin alloy, formed on the zinc layer, in which a proportion of a length occupied by a low-angle grain boundaries to a total length of all crystal grain boundaries in the tin layer is not less than 2% and not more than 30% (Claim 1). 
US ‘750 does not explicitly claim a thickness of the zinc layer of 0.10-5.00 μm. The examiner submits, however that a thickness of the zinc layer of within the instantly claimed range is a feature is expected to be inherently present and/or obvious to one of ordinary skill in the art. 
Regarding inherency, the examiner submits that the applicants disclose a reduction in corrosion potential stemming from the thickness of the zinc film being within that which is instantly claimed (Paragraph [0015]) and that this is quantified with respect to a silver-silver chloride electrode (Paragraph [0017]). US ‘750 discloses an identical corrosion potential with respect to a silver-silver chloride electrode (Claim 2). Accordingly, since US ‘750 discloses a substantially identical (i) structure (Claim 1), (ii) composition of the layers (Claim 1), (iii) proportion of length occupied by low-angle grain boundaries (Claim 1), and (iv) corrosion potential with respect to a silver-silver chloride electrode (Claim 2), the examiner submits that a thickness of the zinc layer that falls within that which is instantly claimed is expected to be inherently present in the zinc layer of US ‘750, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding obviousness, the examiner submits that while not expressly disclosed, a thickness within 0.10-5.00 μm for the zinc layer would be obvious to one of ordinary skill in the art, as evidenced by analogous art by Gaertner, which also teaches on tin-plated copper terminals (Paragraph [0001]; Claim 1). Gaertner teaches a copper-zinc-tin laminate structure, where the copper is the substrate, zinc is disposed thereon, and tin is coated onto the zinc layer (Claim 1). Gaertner further teaches a thickness for the zinc layer of 1-4 μm, which falls within the instantly disclosed range (Paragraph [0021]), and that this range is tied to good corrosion protection (Paragraph [0021]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a thickness of the zinc interlayer taught by Gaertner, for the zinc interlayer in the tin-plated copper terminal of US ‘750, because such a thickness is important for corrosion protection (Gaertner, Paragraph [0021]), such a thickness would have been sought by US ‘750, and would have yielded nothing more than predictable results. 
Regarding Claim 2, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches wherein a corrosion potential to a silver-silver chloride electrode is not more than −500 mV and not less than −900 mV (Claim 2).
Regarding Claim 3, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches the zinc layer contains any one or more of nickel, iron, manganese, molybdenum, cobalt, cadmium or lead as additive elements (Claim 10), and  the zinc amount per unit area is one to ten times of the amount of the additive elements per unit area (Claim 12), which corresponds to 50-91% zinc in the zinc layer, which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 4, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches wherein an average crystal grain size in the tin layer is not less than 0.5 μm and not more than 8.0 μm (Claim 14).
Regarding Claims 5-6, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches wherein a surface metallic-zinc layer is provided on the tin layer (Claim 16), wherein the metallic-zinc layer has a zinc concentration not less than 5 at. % and not more than 40 at. % and a thickness not less than 1 nm and not more than 10 nm (Claim 16).
Regarding Claim 7, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches a ground layer between the substrate and the zinc layer made of nickel or nickel alloy, having a thickness not less than 0.1 μm and not more than 5 μm and a nickel content percentage of not less than 80% by mass (Claim 17).
Regarding Claim 8, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches a carrier part having a belt-sheet shape and terminal parts arranged along a longitudinal direction of the carrier part with an interval and connected to the carrier part (Claim 18).
Regarding Claim 9, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches a terminal formed from the tin-plated copper terminal material (Claim 19).
Regarding Claim 10, US ‘750 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘750 further teaches an electric wire terminal-end structure wherein the 
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of copending Application No. 15/774,402, hereinafter US ‘402.
Regarding Claim 1, US ‘402 teaches a tin-plated copper terminal material, comprising a base member of copper/copper alloy, a zinc layer disposed thereon, and a tin layer made of tin/tin alloy on the zinc layer (Claim 1). US ‘402 further teaches a thickness of the zinc layer of 0.1-5.0 μm (Claim 1).
Regarding the proportion of a length occupied by low-angle grain boundaries is not less than 2% and not more than 30% with respect to a total length of all crystal grain boundaries. The applicants disclose controlling this feature by using a treatment of electroplating using and organic acid, an acidic solution, a pyrophosphoric, an alkaline bath or the like, and preferably organic acid or sulfonic acid bath (Paragraph [0049]) and applicants specifically disclose a melting treatment such as reflowing is not performed (Paragraph [0049]). Applicants specifically disclose the tin plating conditions for examples 1-19, which exhibit the claimed low-angle grain boundaries (Table 1; Paragraph [0069]), including tin methanesulfonate (200 g/L), methanesulfonic acid (100 g/L), additive, bath temperature of 35°C, and a current density of 5 A/dm2 (Paragraph [0069]). 
US ‘402 achieves their tin layer by electroplating using an organic acid bath (Paragraph [0061]) and does not disclose a melting treatment. Specifically US ‘402 uses the following tin plating conditions: tin methanesulfonate (200 g/L), methanesulfonic acid (100 g/L), additive, bath temperature of 25°C, which the examiner submits is close enough to the instantly disclosed 2 (Paragraph [0062]), which is a substantially identical method. 
Accordingly, the examiner submits that since US ‘402 has a substantially identical structure, i.e., copper-zinc-tin layered structure and zinc layer thickness, and deposits the tin layer with a substantially identical method that the proportion of a length occupied by low-angle grain boundaries is not less than 2% and not more than 30% with respect to a total length of all crystal grain boundaries would reasonably presumed to be inherent in the disclosure of US ‘402, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 2, US ’402 teaches all of the limitations of the tin-plated copper terminal of claim 1. Regarding, the corrosion potential to a silver-silver chloride electrode is not more than −500 mV and not less than −900 mV limitation, the examiner submits that while not expressly disclosed, such feature would reasonably presumed to be inherent in the disclosure of US ‘402, absent concrete evidence to the contrary, because US ‘402 has a substantially identical structure and uses a substantially identical method for achieving the tin layer (see Paragraphs 31-34 above), since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. Id. 
Regarding Claim 3, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches the nickel content in the zinc layer is 5-35% mass 
Regarding Claim 4, US ’402 teaches all of the limitations of the tin-plated copper terminal of claim 1. Regarding, the crystal grain size of the tin layer of 0.5-8.0 μm, the examiner submits that while not expressly disclosed, such feature would reasonably presumed to be inherent in the disclosure of US ‘402, absent concrete evidence to the contrary, because US ‘402 has a substantially identical structure and uses a substantially identical method for achieving the tin layer (see Paragraphs 31-34 above), since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. Id. 
Regarding Claim 5, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches a metallic-zinc layer provided on the tin layer (Claim 1).
Regarding Claim 6, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches wherein a surface metallic-zinc layer is provided on the tin layer (Claim 2), wherein the metallic-zinc layer has a zinc concentration not less than 5 at. % and not more than 40 at. % and a thickness not less than 1 nm and not more than 10 nm (Claim 2).
Regarding Claim 7
Regarding Claim 8, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches a carrier part having a belt-sheet shape and terminal parts arranged along a longitudinal direction of the carrier part with an interval and connected to the carrier part (Claim 4).
Regarding Claim 9, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches a terminal formed from the tin-plated copper terminal material (Claim 5).
Regarding Claim 10, US ‘402 teaches all of the limitations of the tin-plated copper terminal of claim 1. US ‘402 further teaches an electric wire terminal-end structure wherein the terminal according to claim 9 is crimped to an electric wire comprising a conductive wire made of aluminum or aluminum alloy (Claim 6).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Aside from the outstanding 35 USC 112(b) and non-statutory double patenting issues, Claims 1-10 would be allowable in light of the prior art. 
The prior art does not teach or suggest a tin-plated copper terminal comprising (i) a substrate of copper/copper alloy, (ii) an intermediate zinc layer formed on the substrate made of zinc alloy with a thickness of 0.10-5.0 μm, and (iii) a tin layer of tin/tin alloy formed on the zinc layer with a proportion of a length occupied by low-angle grain boundaries is not less than 2% and not more than 30% with respect to a total length of all crystal grain boundaries. None of the prior art discloses (iii), specifically, none of the prior art explicitly discloses the low-angle grain 
To achieve the low-angle grain boundaries, the applicants disclose controlling this feature by using a treatment of electroplating using and organic acid, an acidic solution, a pyrophosphoric, an alkaline bath or the like, and preferably organic acid or sulfonic acid bath (Paragraph [0049]) and applicants specifically disclose a melting treatment such as reflowing is not performed (Paragraph [0049]). Applicants specifically disclose the tin plating conditions for examples 1-19, which exhibit the claimed low-angle grain boundaries (Table 1; Paragraph [0069]), including tin methanesulfonate (200 g/L), methanesulfonic acid (100 g/L), additive, bath temperature of 35°C, and a current density of 5 A/dm2 (Paragraph [0069]). 
Given the absence of motivation in the prior art and the applicants’ disclosed process, there is insufficient evidence to indicate to one of ordinary skill in the art that the claimed feature is inherent in prior art terminals, or that it would have been obvious to modify known tin plated copper terminals to arrive at the combination of claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784